DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 and 3/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 has the limitation “the a mean” which should be corrected to a mean.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 17 has limitation means to set the specified duration of a power sequence of current pulses. The specification denotes that the means to set the specified duration of a power duration of a power sequence of current pulses is a user interface (paragraph 0037, lines 5-8).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power supply control unit in claim 9. The specification denotes that the power supply control unit is a user interface 52 (paragraph 0066, lines 3-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 is directed to a working head for a device according to claim 9. Claim 9 has its own working head as limited on line 5. It is unclear how the working head of claim 18 can further limit the working head of claim 9. Claim 18 needs to be amended to have the working head of claim 18 limit the working head of claim 9. 
Claims 30-32 recites the limitation "The use of the method" in line 1.  There is insufficient antecedent basis for this limitation (“The use”) in the claim or from the preceding claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 30-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 30-32 do not limit the method of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9, 10, 16-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being Meichtry (WO 2016020071).

Note: Regarding the claimed invention being “for carrying out the method according to claim 1” as recited in the preamble of claim 9, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Meichtry was considered capable of performing the cited intended use.

Note: Regarding the claimed invention being “for a device according to claim 9” as recited in the preamble of claim 18, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Meichtry was considered capable of performing the cited intended use.

With regards to claim 9, Meichtry discloses a power supply unit configured to provide an alternating current (power supply and control unit 19, Fig. 1);
a working head (working head 1, Fig. 1) with an electric field generator (magnetic field generator 19, abstract, lines 3-4) for generating a magnetic field, the working head (working head 1, Fig. 1) being electrically interconnected with the power supply unit (working head 1 connected to power supply and control unit 19 through cable 12, Fig. 1);
a power supply control unit to control operation of the power supply unit (power supply and control unit 19, Fig. 1).
With regards to claim 10, Meichtry discloses wherein the power supply unit (power supply and control unit 19, Fig. 1) and the working head (working head 1, Fig. 1) are interconnected interconnect by means of a cable (cable 12, Fig. 1).
With regards to claim 16, Meichtry discloses wherein the power supply unit and the control unit are arranged in the same housing (power supply and control unit 19 is in one housing, Fig. 1).
With regards to claim 17, Miechtry discloses wherein the control unit (power supply and control unit 19, Fig. 1) comprises a means to set the specified duration of a power sequence of current pulses and/or the number of current pulses of a power sequence of current pulses (power supply and control unit 19 includes switches 14 on a user interface, Fig. 1).

With regards to claim 18, Meichtry a working head (working head 1, Fig. 1) comprising at least one magnetic field generator for generating a magnetic field (magnetic field generator 20, Fig. 1), comprising at least one electrical work coil (page 17, lines 1-2);
at least one essentially U-shaped core (page 17, lines 3-5), said U-shaped core (page 17, lines 3-5) comprising a first and a second leg (page 17, lines 3-5) and a yoke portion (core 26, Fig. 3), the at least one electrical work coil (page 17, lines 3-5) being interconnected with the U-shaped core (page 17, lines 3-5);
the first and the second leg (core 26 has legs, Fig. 3) each comprising a free end (core 26, Fig. 3) and a connecting end (top of the core 26, Fig. 3), the connecting ends (connecting legs of core 26, Fig. 3) being arranged at the yoke portion (core 26, Fig. 3), wherein the distance between the free end of the first leg and the free end of the second leg is less than the distance (Fig. 3).
With regards to claim 19, Meichtry discloses wherein the free end of the first leg (free end of yoke 26, Fig. 3) comprises a protrusion (working face 8, Fig. 3) that protrudes in direction of the free end of the second leg (Fig. 3). 
With regards to claim 20, Meichtry discloses wherein the working head (working head 1, Fig. 3) comprises a housing (Fig. 3) with at least one working face (working face 8, Fig. 3) foreseen to be brought in contact with an area to be treated in a sheet metal structure (sheet 20 contacted by working head 1, Fig. 11). 
With regards to claim 21, Meichtry discloses wherein the free end of the first leg (free end of yoke 26, Fig. 3) comprises an active face (working face 8, Fig. 3) configured to align with a sheet metal structure (sheet 20 is contacted by working face 8 of working head 1, Fig. 10).
With regards to claim 22, Meichtry discloses wherein an area of the active face of the free end of the first leg (working face 8, Fig. 4) is smaller than a mean cross-section of the first leg (face of working head 1, Fig. 4).
With regards to claim 23, Meichtry discloses wherein the at least one U-shaped core is integrally made (yoke 26 is one part, Fig. 3).
With regards to claim 24, Meichtry discloses wherein the at least one U-shaped core is made from at least two bodies (free end and connecting end of yoke 26, Fig. 3).
With regards to claim 26, Meichtry discloses wherein the working head (working head 1, Fig. 1) comprises a cooling system in order to dissipate thermal energy from the magnetic field generator (passive cooling elements comprise cooling fins, page 10, lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-15 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meichtry (WO 2016/020071) and Fishman (WO 2016/115514).

With regards to claim 1, Meichtry discloses a method for inducing local heating in a sheet metal structure (method operating device 13 for removing dents in sheet metal structures, page 3 lines 1-2), comprising the method steps of:
providing a sheet metal structure comprising an area to be heated (providing sheet metal 20, Fig. 1);
providing a magnetic field generator (working head 1 is magnetic field generator, page 4, lines 1-2);
positioning the magnetic field generator adjacent to the sheet metal structure (working head 1 positioned adjacent to sheet metal 20,Fig. 1) in the area to be treated such that it forms a resonance circuit arrangement together with the sheet metal structure (working head 1 is contacting metal 20 to remove dents by magnetic energy, Fig. 10).
Meichtry does not disclose applying at least one calibration current pulse having a specific frequency to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement; applying at least one power current pulse to the resonance circuit arrangement with the operation frequency of the current pulse corresponding to the resonance 
Fishman teaches applying at least one calibration current pulse having a specific frequency to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement (a resonance power supply for generating variable AC power to apply to an induction coil magnetically coupled to a work piece comprising at least one rectifier with power factor correction, abstract, lines 1-2); applying at least one power current pulse to the resonance circuit arrangement with the operation frequency of the current pulse corresponding to the resonance frequency of the resonance circuit arrangement as determined by the at least one calibration current pulse (inverter current signal pulses 77 are in phase with voltage signals pulses 79 and XOR pulses, paragraph 0060, lines 5-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Meichtry with the resonance power supply as taught by Fishman in order to provide power transfer that can be dramatically improved at resonance frequency. 
With regards to claim 2, Fishman teaches wherein a sequence of calibration current pulses is applied to the resonance circuit arrangement in order to determine the resonance frequency of the resonance circuit arrangement (inverter current signal pulses 77 are leading the inverter voltage single pulses 78 and the object of the inverter frequency control is to minimize the duration of the XOR pulses, paragraph 0600, lines 1-6).
With regards to claim 3, Fishman does not teach wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz). It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are 
With regards to claim 4, Fishman teaches wherein the calibration sequence of current pulses comprises between 10 and 20 current pulses (pulses 77, 78, and 79 combine to be between 10 and 20 pulses, Fig. 8b).
With regards to claim 5, Fishman does not teach wherein the duration of each pulse of the calibration sequence of current pulses is between 15 ms and 20 ms. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that current pulses is between 15 ms and 20 ms solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 6, Fishman does not teach wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 7, Fishman teaches wherein two sequences of power current pulses are separated by a minimum time period (sequences are separated by time period as described in Fig. 8b).
With regards to claim 8, Fishman teaches wherein the maximum total duration of the sequence of power current pulses can be preset (power switch 18 can be used to turn off and turn on the apparatus therefore set the sequence for any operations of the apparatus, Fig. 1)

With regards to claim 11, Meichtry does not disclose wherein the power supply unit comprises an inverter or a converter to generate high frequency alternating current.
Fishman teaches wherein the power supply unit comprises an inverter (bridge inverter 43, Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the power supply of Meichtry with an inverter as taught by Fishman to provide regulated power to an induction heating circuit. 
With regards to claim 12, Fishman teaches wherein the inverter is a full-bridge inverter (bridge inverter 43, Fig. 4).
With regards to claim 13, Fishman teaches wherein the inverter is a full-bridge inverter (bridge inverter 43, Fig. 4).Fishman does not teach wherein the operating frequency of the inverter or of the converter is adjustable in order to tune it to the resonance frequency of the resonance circuit arrangement. It would have been an obvious matter of design choice to use the inverter as taught by Fishman, since the applicant has not disclosed that the operating frequency of the inverter or of the converter is adjustable in order to tune it to the resonance frequency of the resonance circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the inverter of Fishman.
With regards to claim 14, Fishman does not teach wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz). It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein the current pulses of the calibration sequence of current pulses have frequencies that differ from each other and that are between 58 kHz (kilohertz) and 62 kHz (kilohertz) solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 15, Fishman does not teach wherein a the power supply unit, the control unit and the working head are configured such that an impedance matching network with an envelope of modulation of about 50 Hz and an operation frequency of about 60 kHz is obtained. It would have been an obvious matter of design choice to use the pulses of Fishman, since the applicant has not disclosed that wherein a sequence of power current pulses is applied, having an envelope of modulation 50 Hz and operation frequency that is equal to the resonance frequency of the resonant circuit arrangement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pulses of Fishman.
With regards to claim 30-32, Meichtry discloses a method for inducing local heating in a sheet metal structure (method operating device 13 for removing dents in sheet metal structures, page 3 lines 1-2), which is capable of being used to remove dents, break adhesive connection or remove a sticker from a metal structure. 

Claims 27-20 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 9,10,16-24 and 26  above, and further in view of Zieve (US 5,046,345).

With regards to claim 27, Meichtry does not teach wherein at least one capacitor is arranged in the working head, the capacitor being electrically interconnected with the work coil.
Zieve teaches wherein at least one capacitor is arranged in the working head (), the capacitor being electrically interconnected with the work coil (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46).
It would have been obvious to one skilled in the art at the time the invention was made to modify the working head of Meichtry with the capacitor banks as taught by Zieve in order to provide an efficient power supply for an induction heating apparatus. 
With regards to claim 28, Zieve teaches wherein the at least one capacitor is formed as a capacitor bank (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46).
With regards to claim 29, Zieve teaches wherein the working head comprises a first and a second capacitor bank (slow capacitor bank and fast capacitor bank are electrically connected to a work coil 44 in a head element, col 8, lines 44-46), the first and the second capacitor bank being electrically interconnected in series (Fig. 4).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meichtry as applied to claims 9,10,16-24 and 26  above, and further in view of Ghiron et al (US 2007/0027353).

With regards to claim 25, Meichtry does not disclose wherein the at least one U-shaped core is at least partially made from a magnetic powder material.
Ghiron et al teaches wherein the at least one U-shaped core is at least partially made from a magnetic powder material (a magnetic core device for example a powdered ferromagnetic core, paragraph 0033, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the core of Meichtry with the core as taught by Ghiron et al in order to provide a highly saturable core. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761